Citation Nr: 1731810	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, to include lumbosacral strain, degenerative joint and disc disease of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for post-operative triple arthrodesis of the left foot with degenerative joint disease, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for degenerative arthritis of the left ankle, currently evaluated as noncompensable. 

4.  Whether a reduction from a 10 percent disability rating to a noncompensable rating, effective May 6, 2009, for left ankle scar was proper.

5. Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound allowance for Veteran's spouse.

7.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The issues of left ankle scar and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not etiologically or otherwise related to service. 

2.  For the entire period on appeal, the Veteran's low back disability has not manifested with ankylosis. 

3.  For the entire period on appeal, the Veteran's left foot disability has been productive of severe symptoms. 

4.  The competent and probative medical evidence of record indicates that the Veteran's left ankle pain is indistinguishable from his left foot disability. 

5.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected orthopedic disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a rating in excess of 40 percent rating for a low back disability, to include lumbosacral strain, degenerative joint and disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

3.  The criteria for a rating in excess of 30 percent rating for a left foot disability, with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

4.  The criteria for compensable rating for left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271.

5.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2009 and September 2009.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his previous representative.  The July 2016 VA examination reports reflect that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  The Board has reviewed the July 2016 VA examination reports for the Veteran's orthopedic disabilities and finds that they are not inconsistent those requirements for the reasons discussed below.  The Board also notes that July 2008 and June 2009 VA examinations are also of record; however, retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  Moreover, the Veteran has not alleged any prejudice caused by a deficiency in the examinations. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case; therefore, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection

	Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85 (a).  

      Factual Background

The relevant evidence of record consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, including a VA audiological examination conducted in May 2009, and lay statements by the Veteran and other sources.

In a statement dated in March 2009, the Veteran contends entitlement to service connection for bilateral hearing loss due to "expos[ure] to the noise of small arms fire without hearing protection while in the army."  

STRs are negative for any complaints and/or treatment for difficulty hearing in service.  Further, it reflects normal whisper tests, i.e., 15/15, at enlistment and separation.  No other audiological examinations were conducted in service.  

Military personnel records (MPRs) reflect the Veteran's military occupational specialty (MOS) as cook.  In his notice of disagreement (NOD) dated in April 2010, the Veteran stated disputed his designation as a cook stating "[he doesn't] know why [his] MOS is listed as a cook . . . [because he] never was a cook in the Army."  

VA treatment records dated in September 2001 reflect a diagnosis of moderately severe sensorineural hearing loss (SNHL), bilaterally.  The use of amplification, i.e., hearing aids, was recommended.  Treatment records dated in April 2005 reflect presbyacusia, i.e., age-related hearing loss, on the Veteran's active problems list. 

On the authorized audiological evaluation in May 2009, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
65
65
60
65
LEFT
25
70
65
65
70

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 70 percent in the left ear.

Report of the May 2009 VA examination documented the Veteran's statements regarding situation hearing difficulties.  Specifically, the Veteran reported difficulty hearing "tv dialogue [and] one-on-one conversations in quiet and nois[y]" environments.  The Veteran further reported gradual onset and progression, and that he "began to notice hearing loss in the late 1960s."  The Veteran reported small firearms in the military and in civilian occupation as a police officer without hearing protection.  Regarding civilian occupational noise exposure, the Veteran reported that after he was done shooting, "he was unable to hear the police radio for about one hour . . . [and] as time went by, the temporary hearing loss lasted longer."  

The examiner opined that the Veteran's "[h]earing loss is less likely than not (less than 50/50 probability) caused by noise exposure during military service."  In doing so, the examiner explained that the Veteran "report[ed] that he began to notice hearing loss in the late 1960s, several years after conclusion of his military service."  The examiner further noted, in passing, that "during the interview, the Veteran did report that he feels his hearing problem originated while he was a police officer, as a result of shooting firearms without hearing protection."  The examiner did, however, also note that "without puretone thresholds documented at entry into and exit from the military, it is not possible to rule out a relationship between military noise exposure and hearing loss."  

In April 2012 and May 2016, respectively, the Veteran submitted statements indicating his hearing loss was at 70% and that he could not "hear a telephone conversation of [his] wife calling [him] for assistance."  

      Analysis

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  Indeed, the evidence of record clearly reflects a current hearing loss disability for VA purposes.  However, the evidence of record does not support that the Veteran's current bilateral hearing loss is etiologically or otherwise related to military service.  

In making this finding, the Board accords significant probative weight to the VA examination provided in May 2009.  The Board finds that the findings of the VA examiner to be the most probative evidence of record as to the nature and etiology of the Veteran's disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examination is persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

Here, the May 2009 VA examiner opined that the Veteran's "[h]earing loss is less likely than not (less than 50/50 probability) caused by noise exposure during military service."  In doing so, the examiner explained that the Veteran "report[ed] that he began to notice hearing loss in the late 1960s," which is more than a decade after separation from the military.  The Veteran reported that after separation from the military, he had a long career as a police officer and had significant noise exposure as a result.  Notably, the Veteran reported that "he feels his hearing problem originated while he was a police officer, as a result of shooting firearms without hearing protection."  While the Board notes that the Veteran is not competent to provide opinions as to medical causation, and therefore cannot be a sole basis for denial, his statements tend to corroborate his reports of onset of hearing difficulties in the late 1960s.  

The Board recognizes the VA examiner's statement that "without puretone thresholds documented at entry into and exit from the military, it is not possible to rule out a relationship between military noise exposure and hearing loss."  However, the Board finds that this statement neither invalidates the opinion provided, nor does it create equipoise.  Rather, the statement simply acknowledges that it cannot medically rule out a possibility.  Notwithstanding, the examiner stated that based on the evidence of record, it is less likely than not (less than 50/50 probability) that the Veteran's hearing loss was caused by noise exposure during military service.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III. Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (201); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Thoracolumbar Spine, degenerative arthritis

	Legal Principles

The Veteran's thoracolumbar spine disability is currently evaluated at 40 percent disabling under the General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5243.  Under Diagnostic Code 5242, a 40 percent rating is assigned where there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A next-higher 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As indicated by Note (1), for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

	Factual Background

The Veteran asserts entitlement to a rating in excess of 40 percent disabling for degenerative joint and disc disease of the lumbar spine.

The relevant evidence of record consists of the Veteran's VA records, including VA examinations conducted in July 2008, June 2009, and July 2016, and lay statements by the Veteran and other sources.

In June 2008, the Veteran submitted a statement indicating his "arthritis is much worse when the weather is damp and cold."  This is consistent with statements contained in VA treatment records.  For instance, VA treatment records dated in September 2003 reflect reports of aggravation of back pain by cold weather.  

Report of the July 2008 VA examination reflects, in pertinent part, Veteran's reports of "pain [] over the entire thoracic and lumbar spine, worse at [the] low back."  It further reflects the pain "radiates into both buttock areas, worse on the right."  The Veteran reported "subjective feelings of pain, weakness and east fatigue."  

Physical examination revealed the Veteran can "flex forward and reach to the tibia.  Percussion of the flexed spine is not painful."  Range of motion (ROM) testing measured forward flexion of the lumbar spine to 40 degrees, and extension to 5 degrees with pain over the full motion at the back.  Muscle spasms and tenderness were noted.  The Veteran exhibited good spinal alignment.  The examiner diagnosed the Veteran with "chronic muscular strain superimposed on degenerative instability."  

Report of the June 2009 VA examination reflects, in pertinent part, orthopedic symptoms similar to those reported in July 2008.  Physical examination revealed the Veteran can "flex forward and reach to the tibia.  Percussion of the flexed spine is not painful."  Range of motion (ROM) testing measured forward flexion of the lumbar spine to 40 degrees, and extension to 5 degrees with pain over the full motion at the back.  No additional functional loss was noted after repetitive use-testing; however, the examiner indicated that "[d]ecreasing flexion of the back by 35 degrees represents the various back symptoms" reported. 

Report of the July 2016 VA examination reflects a continued diagnosis of degenerative arthritis and disc disease of the lumbosacral spine.  It further documents the Veteran's statements of daily pain in the low back without referral or radiation to the lower extremities.  The pain is worse in the early mornings and evenings, and is aggravated by physical activity such as working in the garden.  The Veteran reported it is difficult to bend for any period of time, or walk more than a few blocks. 

Physical examination revealed localized tenderness in the mid- lower back and muscle spasms resulting in abnormal gait, respectively.  ROM testing revealed forward flexion limited to 40 degrees, extension to 10 degrees, lateral flexion to 20 degrees, bilaterally, and lateral rotation to 25 degrees, bilaterally, with pain over the full motion of the back.  Similar findings were noted after repetitive use-testing, except forward flexion was limited to 35 degrees.  The examiner anticipated an additional loss of forward flexion to 30 degrees due to pain.  Straight leg raising test were negative.  The examiner indicated the Veteran does not have muscle atrophy, IVDS, or ankylosis.  





	Analysis

Upon review of the evidence of record, the Board finds that an increased disability rating in excess of 40 percent for the Veteran's service-connected back disability is not warranted because there is no evidence of ankylosis.

In making this finding, the Board accords significant probative weight to the VA examination provided in July 2016.  The Board finds the findings of the VA examiners to be the most probative evidence of record as to the nature and severity of the Veteran's service-connected disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examinations are persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra.  The Board recognizes that the July 2016 VA back examination did not address passive motion in the manner now required by Correia; however, the Board notes that a remand for an addendum opinion would be futile given that the criteria for a higher rating is not predicated on ROM measurements.  

As previously mentioned, a next-higher 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine, which is defined as fixation of the spine in a particular position.  Here, the July 2016 VA examiner indicated that the Veteran does not have any ankylosis.  As such, the medical evidence of record does not support a rating in excess of 40 percent disabling under the applicable diagnostic code.

The Board has considered the Veteran's statements regarding pain and its functional impact, such as difficulty walking and bending over.  The Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the current severity of the Veteran's service-connected back disability is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of the medical nature and severity of his disability, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 40 percent disabling for back disability.

Post-operative arthrodesis, left foot, and degenerative arthritis, left ankle

	Legal Principles

The Veteran's left foot disability is currently evaluated at 30 percent disabling under Diagnostic Code 5284.  Under Diagnostic Code 5284, a 30 percent rating is warranted where evidence shows severe limitation of motion.  A next-higher 40 percent rating is assigned where there is actual loss of use of the foot.  Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(2), 4.63.

The Veteran's left ankle disability is currently evaluated as noncompensable under Diagnostic Code 5010.  Diagnostic Code 5010 concerns arthritis, which directs the rater to rate the disorder on limitation of motion of the affected joint, i.e., ankle, as arthritis, degenerative.  In this case, the appropriate diagnostic code for the left ankle is 5271.  Under rating criteria pertaining to limitation of motion of the ankle, a 10 percent rating is warranted where evidence shows a moderate limitation of motion, and a 20 percent rating is warranted where evidence shows a marked limitation of motion.  The terms "moderate" and "marked" as used under Diagnostic Code 5271 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "moderate" or "marked," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.  To that extent, the Board notes that the normal range of motion for the ankle is as follows: dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  

	Factual Background

The relevant medical evidence of record consists of VA treatment records, including VA examinations conducted in July 2008, June 2009, and July 2016, and lay statements by the Veteran and other sources.

Report of the July 2008 VA orthopedic examination reflects, in pertinent part, Veteran's reports of chronic pain in his left ankle and foot.  The Veteran further reported not being able to walk more than 15 minutes at a time due to pain.  He also reported limited motion of the left ankle, and moderate discomfort in the arch and midfoot of the left foot.  

Physical examination revealed the Veteran is "able to rise on toes and heels;" however is not able to stand on the borders of the left foot due to arthrodesis.  The examiner noted pain in the left foot with movement.  Reflexes are normal at the ankles.  ROM testing of the foot and ankle measured "dorsiflexion 10/5 . . . [p]lantar flexion [at] 40/30, inversion [at] 25/1, [and] eversion 20/1."  Ankles were "nontender and [did] not have any swelling."  Arch on the left foot has mild pes planus since the foot surgery.  Sensation and circulation were noted as normal, bilaterally.  

Report of the June 2009 VA orthopedic examination reflects, in pertinent part, similar findings to the July 2008 VA examination.  Veteran reported pain in his left ankle, and mild pain at his arch and midfoot.  

Physical examination revealed the Veteran is "limping with the left foot."  The Veteran is "able to rise on toes and heels;" however is not able to stand on the borders of the left foot due to arthrodesis.  Some left ankle and foot pain was noted with these activities.  ROM testing of the foot and ankle measured "dorsiflexion 10/3 . . . [p]lantar flexion [at] 40/25, inversion [at] 25/1, [and] eversion 20/1.  Motions are right/left."  The examiner also noted mild pain at the left ankle and foot with these movements.  The Veteran was diagnosed with degenerative arthritis of the left ankle, and status post-arthrodesis of several joints of the left foot.  The Veteran's "continued pain and loss of motion is diagnosed as bothersome surgical scarring and degenerative arthritis at the joints adjacent to the arthrodesis.  Loss of motion is mostly due to the arthrodesis."  

Report of the July 2016 VA ankle examination reflects a continued diagnosis of osteoarthritis of the left ankle.  At that time, the Veteran reported "increased pain in the left ankle/foot, [and] that it is difficult to [distinguish] if [it's] the foot or ankle."  However, the Veteran explained that he "feels it most in the anterior ankle."  The Veteran further reported "the pain is daily, mainly [on] weight-bearing."  He denied swelling, numbness, or tingling.  He occasionally uses a cane for ambulation; however, denied the use of any brace or other medication.  The Veteran also reported that he has difficulty standing for longer than "20 mins" without it really hurting.  He also reported difficulty bending down due to not being able to bend his ankle. 

Physical examination revealed localized tenderness.  ROM testing measured dorsiflexion of the left ankle to 10 degrees and plantar flexion to 30 degrees, with pain.  No additional function loss was noted after repetitive-use testing; however, the examiner anticipated an additional loss of plantar flexion to 25 degrees due to pain.  Muscle strength was noted as normal, i.e., 5/5.  No ankle instability was noted.  The Veteran did not exhibit signs of crepitus, muscle atrophy, or ankylosis.  Imaging studies were performed and confirmed degenerative arthritis.  

Report of the July 2016 VA foot examination reflects a continued diagnosis of post-operative arthrodesis of the left foot, with degenerative arthritis.  At that time, the Veteran reported "increased pain in the left ankle/foot, [and] that it is difficult to [distinguish] if [it's] the foot or ankle."  He further reported that he "can stand at most, a half hour because of pain, and then must sit."  Pain is worse with "any weight-bearing activity over time;" however, he explained that "sometime[s] it just starts hurting [whether he is] on it or not, and can last [a] couple of days."  He denied swelling or numbness.  

Physical examination revealed "no movement in hind part of left foot [due to] complete fushion," and "degenerative changes in forefoot and ankle joint" as a result.  Deformity of the left foot was noted.  There is no evidence of loss of use of the foot.  The examiner also noted an antalgic gait with a limp favoring the Veteran's left side.  Imaging studies were performed and confirmed fusion of the talus, calcaneus, cuboid, and navicular bones (which represent the triple arthrodesis surgery), with shrapnel present at the fusion point.  The examiner noted that function of the extremity was not such that no function remained other than that which would be equally served by an amputation.  

In a statement dated in May 2008, the Veteran reported "having a lot of arthritis pain in both [his] feet and ankles."  In a statement dated in April 2012 (on his VA Form 9), the Veteran reported, in pertinent part, using a cane to ambulate, and not being able to "walk more than 50 feet without severe pain in both his back [and] ankle."  In a statement dated in June 2008, the Veteran indicated he can still "mow the grass . . . and putter in the garden."  

	Analysis

Upon review of the evidence of record, the Board finds that an increased disability rating in excess of 30 percent for the Veteran's service-connected left foot post-operative arthrodesis disability is not warranted because the Veteran has not exhibited loss of use of the left foot.  The Board also finds that a separate compensable disability rating for the Veteran's service-connected left ankle arthritis disability is not warranted because the same manifestations, i.e., pain and loss of motion, have been considered in supporting the higher 30 percent evaluation of severe symptoms of the left foot.  

In making this finding, the Board accords significant probative weight to the VA examinations provided in July 2016.  The Board finds that the findings of the VA examiner to be the most probative evidence of record as to the nature and severity of the Veteran's disabilities.  The findings and diagnoses were provided based upon comprehensive review of the claims file, including the Veteran's lay statements.  As such, the examination is persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

Here, the July 2016 VA foot examination reflects a continued diagnosis of post-operative arthrodesis of the left foot, with degenerative arthritis.  At that time, the Veteran reported "increased pain in the left ankle/foot, [and] that it is difficult to [distinguish] if [it's] the foot or ankle."  The examiner noted an antalgic gait with a limp favoring the Veteran's left side.  Deformity of the left foot was also noted; however, there is no evidence of loss of use of the foot.  The examiner noted that function of the extremity was not such that no function remained other than that which would be equally served by an amputation.  Particularly, the Veteran indicated he can ambulate, albeit for a limited distance and duration, mow the grass, and putter in the garden.  The Veteran also reported the pain worsens with weight-bearing activity overtime, which reasonably indicates he can perform weight-bearing activities. 

Next, the Board turns to the Veteran's left ankle disability.  Here, the July 2016 VA ankle examination reflects a continued diagnosis of osteoarthritis of the left ankle.  At that time, the Veteran reported "increased pain in the left ankle/foot, [and] that it is difficult to [distinguish] if [it's] the foot or ankle."  However, the Veteran explained that he "feels it most in the anterior ankle."  ROM testing measured dorsiflexion of the left ankle to 10 degrees and plantar flexion to 30 degrees, with pain.  No additional function loss was noted after repetitive-use testing.  Muscle strength was noted as normal, i.e., 5/5.  No ankle instability was noted.  The Veteran did not exhibit signs of crepitus, muscle atrophy, or ankylosis.  

The Board recognizes that the Veteran would be entitled to a compensable rating under diagnostic codes 5271 or 5003, if rated independently from the foot.  However, a compensable evaluation, if assigned, would be based on limitation of motion.  In this regard, the Board notes that 38 C.F.R. § 4.14 prohibits evaluation of the same manifestation under different diagnoses.  Here, the pertinent manifestations are the Veteran's reported pain and limitation of motion.  

In assigning a higher 30 percent rating for the left foot, the RO incorporated the limitation of motion and pain attributable to the left ankle, rather than assigning lower, separate ratings for each.  In light of the medical evidence in this case, the Board finds that the consolidation of these impairments for the purposes of assigning a disability rating was appropriate.  In particular, imaging studies were performed and confirmed fusion of the talus, calcaneus, cuboid, and navicular bones (which represent the triple arthrodesis surgery), with shrapnel present at the fusion point.  Further, the Veteran reported "increased pain in the left ankle/foot, [and] that it is difficult to [distinguish] if [it's] the foot or ankle."  However, the Veteran explained that he "feels it most in the anterior ankle."  The Board notes that the anterior ankle is the region where the Veteran's triple arthrodesis surgery was performed.  The VA examinations and findings suggest that the disabilities are so intertwined that parsing out the symptoms to assign separate ratings is not feasible.  

Next, the Board has considered the additional limitation of function due to factors such as pain, weakness, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204.  The July 2016 examiner, while noting there was functional loss and/or impairment due pain and/or fatigability on repetitive motion testing; accounted for functional loss in his findings.  Specifically, the measured ROM, including after repetitive-use testing, accounted for the functional loss due to pain and fatigability.  

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. At 43; see 38 C.F.R. § 4.40.  

The Board has also considered the Veteran's statements regarding pain and its functional impact, such as difficulty walking.  The Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the current severity of the Veteran's service-connected foot and ankle disabilities is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of the medical nature and severity of his disabilities, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 30 percent disabling for his left foot, and finds that the preponderance of the evidence is against the Veteran's claim for a separate compensable rating for his left ankle disability. 

Extraschedular Rating

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

Here, the rating criterion for each disability discussed reasonably describes the Veteran's disability levels and symptomatology.  Specifically, the rating criteria for the Veteran's back disability provides disability ratings on the basis of limitation of motion and overall impairment, and provides for higher ratings for more severe disability levels if such develop in the future.  Additionally, the rating criteria for the Veteran's foot and ankle disabilities provides disability ratings on the basis of overall impairment, and provides for higher ratings for more severe disability levels if such develop in the future.  As the disability picture is contemplated by each Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for the Veteran's service-connected back, foot, or ankle disability. 

TDIU

	Legal Principles

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Alternatively, if a Veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

	Factual Background

The Veteran has been granted service connection for lumbar back disability, to include degenerative joint and disc disease (rated as 20 percent from November 18, 1977, and increased to 40 percent from March 19, 1979), post-operative triple arthrodesis of the left foot, with degenerative arthritis (rated as 30 percent from November 18, 1977), left ankle arthritis (rated as noncompensable from March 31, 2008), and painful left scar (rated as 10 percent from March 31, 2008, and, presumably (as discussed in further detail below), noncompensable from May 6, 2009).  Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the Veteran's combined rating for service-connected disabilities is 60 percent from March, 19, 1979.  The Veteran also has a combined rating of 80 percent for non-service-connected pension (NSC) from March 31, 2009.

On his application (VA Form 21-8940), the Veteran indicated that he had last worked full-time in 1980, which is when his orthopedic disabilities, i.e., his back, left ankle and foot, began affecting his employment.  He reported his civilian occupational history as follows: fraud investigator from 1969 to 1975; ditch rider from 1975 to 1977; and fuel delivery truck driver from 1978 to 1980.  He further indicated that he has not tried to obtain any employment since 1980.  The Veteran has, at most, some high school education.  

In a statement dated in June 2008, the Veteran indicated he can still "mow the grass . . . and putter in the garden."  He further reported that "[he has] not had a job since about 1982."  

Report of the July 2008 VA examination reflects, in pertinent part, that the Veteran has been retired from working for at least the last 10 years, and that he previously had a long career as a police officer.  

Report of the June 2009 VA examination reflects, in pertinent part, that Veteran's occupational history, and that "[t]hose types of work have become difficult because of age, as well as orthopedic problems."  The examiner indicated that the Veteran's 
"[w]orking capacity is diminished by multiple orthopedic problems," but that he can still perform "light work."  

Reports of the July 2016 VA examinations reflect, collectively, that the Veteran's orthopedic disability impact his ability to perform some types of occupational task.  Specifically, the examiner (who performed all 3 orthopedic examinations) described the functional limitations of the Veteran's orthopedic disabilities as: prolonged standing (not more than 10 min without sitting down), prolonged walking without periods of rest, very limited stair and ladder climbing, and repetitive bending/squatting.  

A VA memo dated in March 2010 reflects that VA contacted the Social Security office to verify whether or not the Veteran ever received disability benefits, and reported that the Veteran did not begin receiving benefits "until the age of 62 for retirement."  The Veteran was never considered for disability benefits. 

	Analysis

As a preliminary matter, the Board notes that a restoration and/or continuance of the Veteran's 10 percent disability rating for left ankle scar, which is being remanded by the Board for clarification, would not result in a change in the Veteran's combined rating.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his TDIU claim due to the remand of the left ankle scar issue.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Next, the Board finds that the Veteran does not meet the minimal criteria for TDIU on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25.  As mentioned, the Veteran's combined rating for service-connected disabilities is 60 percent from March, 19, 1979.  However, a total rating on an extraschedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

In passing, the Board notes that the Veteran has been receiving Social Security retirement benefits for more than two decades.  Report of the July 2008 VA examination reflects that the Veteran retired from working at least 10 years prior.  In this regard, the Board notes that an important distinction must be drawn between the Veteran's claimed unemployed status and the fact that the record shows that he is voluntarily retired.  Nevertheless, the Board considers whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

After a thorough review of the record, the Board finds that referral for extraschedular consideration for the period since March 2009 is not warranted.  In making this finding, the Board has considered the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue.  

Here, the June 2009 VA examiner indicated that although the Veteran's "[w]orking capacity is diminished by multiple orthopedic problems," he can still perform "light work."  The July 2016 VA examiner described the functional limitations of the Veteran's orthopedic disabilities as: prolonged standing (not more than 10 min without sitting down), prolonged walking without periods of rest, very limited stair and ladder climbing, and repetitive bending/squatting.  Despite the Veteran's limited educational attainment, it is, arguably, feasible for the Veteran to obtain sedentary employment.  As indicated, his service-connected disabilities only limit is ability to stand and walk for prolonged periods of time.  The Veteran has occupational experience as a truck driver, which is a type of job that requires prolonged sitting.  As such, the Board finds that the veteran is capable of performing the physical and mental acts required by sedentary jobs, and thus, referral for extraschedular consideration is not warranted.

ORDER

Entitlement to a disability rating in excess of 40 percent for a low back disability, to include lumbosacral strain, degenerative joint and disc disease of the lumbar spine, is denied.  

Entitlement to a disability rating in excess of 30 percent for post-operative triple arthrodesis of the left foot with degenerative joint disease, is denied.

Entitlement to a separate compensable disability rating for degenerative arthritis of the left ankle, is denied.

Entitlement to a TDIU is denied.


REMAND

Regrettably, a remand is necessary prior to adjudication of the Veteran's claims for entitlement to increased rating for left ankle scar, and SMC based on aid and attendance.

With regard to the Veteran's left ankle scar, the Board notes that in November 2008, the Veteran was granted service-connection for painful left ankle scar with an evaluation of 10 percent disabling, effective March 31, 2008.  In March 2009, the Veteran filed a claim for increased rating of his other orthopedic disabilities and TDIU due to his back, ankle, and foot disabilities.  

In May 2009, the Veteran underwent a VA scars examination in connection with his TDIU claim.  Report of the May 2009 VA examination reflects a history of surgical procedures, "primarily directed at fusion of the left ankle."  At that time, the Veteran reported that he occasionally uses a cane for extended walking, but he "always [has] it available should he need it for injury or pain in the ankle."  The examiner noted there is "no pain in the joint or about the skin with sleep or when at rest or with short distance walking, for instance to the bathroom."  The examiner also noted that the "almost every day [the Veteran] tries to walk around the block with [his wife] . . . [and] he always takes his cane because after several hundred yards of walking his ankle is painful, but this is a deep pain involved in the bony area of the ankle and not in the skin or even subcutaneous tissue itself.  The Veteran is stating the scar of the left ankle is not symptomatic in any way."  

Physical examination revealed a moderate limp and slow gait.  There was no apparent soft tissue swelling about the ankle.  The Veteran's surgical scar "begins in the mid aspect of the foot at the base of the ankle anteriorly and moves around in a circular fashion to end just below the lateral malleolus."  The scar is measured as "4-1/4 inch in length and 1/16 to 1/8 inch in diameter.  It is white, regular, well-nourished.  There are no unusual irregularities and no attachment to the subcutaneous tissues.  The scar is [also] nontender and there [are] no localized areas of insensitivity."  The examiner diagnosed the Veteran with an "[a]symptomatic scar of the left ankle resulting from triple arthrodesis of the left ankle . . . causing a single scar."

A March 2010 rating decision reduced the Veteran's evaluation of left ankle scar from 10 percent disabling to 0 percent disabling based on the purported statements provided by the Veteran at the May 2009 VA examination.  Specifically, the rating was reduced based on the Veteran's purported description that the left ankle scar was "not symptomatic in any way."  

In his NOD dated in April 2010, the Veteran challenged the statements provided by the May 2009 VA examiner, stating "[he doesn't] know how the examiner said [his] L[eft] ankle scar is non-tender."  Contrarily, the Veteran reported that "[i]f something touches [his ankle], it feels like an electric shock."  In his April 2012 VA Form 9, the Veteran described his scar as "painful."  

Supplemental statements of the case (SSOCs) issued in May 2016 and November 2016 reflect that the Veteran's left ankle scar is currently evaluated at 10 percent disabling.  The record, however, does not reflect any action taken by the RO subsequent to the March 2010 rating decision restoring a 10 percent evaluation.  Rather, the March 2012 SOC confirmed and continued the decreased 0 percent evaluation, effective May 6, 2009.  As such, a remand is necessary to seek clarification as to the current disability rating assigned to the Veteran's left ankle scar.  

Next, the Board turns to the Veteran's claim for SMC based on aid and attendance for his spouse.  In a statement dated in June 2008, the Veteran reported his spouse "has diabetes, [] high blood pressure, [and] macular degeneration[.]"

The spouse's private treatment records reflect diagnoses of macular degeneration, hypertension, and worsening diabetes.  In May 2010, the Veteran submitted a private housebound status disability benefits questionnaire (DBQ) that confirmed a diagnosis of macular degeneration and cataracts of the Veteran's spouse.  It further checks a box indicating the Veteran's spouse is legally blind.  The document was otherwise left incomplete.  

On his VA Form 9 dated in April 2012, the Veteran indicated his wife "cannot perform the necessary duties of a housewife, [such as] cooking, cleaning, washing, driving, shopping."  He further indicated his spouse cannot go to doctor's appointments alone because "she cannot drive."  

In a statement dated in May 2016, the Veteran reported his spouse is "blind and cannot see, read, or write, or drive a car, cook, or do other household tasks of almost any kind."  

In light of the evidence of record, the Board finds that a remand is appropriate to obtain a VA aid and attendance/housebound examination for the Veteran's spouse. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the record. 

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Provide a statement, e.g., SSOC, describing the procedural history of the Veteran's service-connected left scar, and clarifying the current evaluation of this disability.  

3.  Schedule the Veteran's spouse for a VA aid and attendance/housebound examination.  

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Is the Veteran's spouse so helpless, due only to her claimed macular degeneration, as to be in need of regular aid and attendance of another person, which includes, but is not limited to: (i) inability to dress or undress herself; (ii) inability to keep herself ordinarily clean and presentable; (iii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of service-connected disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (iv) inability to feed herself due to extreme weakness/fatigue; (v) inability to attend to the wants of nature; (vi) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


